DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A no statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on no statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are rejected on the ground of no statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,877,148. 
	Regarding claim 1, claim 1 of U.S. Patent No. 10,877,148 discloses 
	at least one radar sensor disposed at a vehicle equipped with said vehicular sensing system, said at least one radar sensor having a field of sensing exterior of the equipped vehicle (Claim 1: at least one radar sensor disposed at a vehicle equipped with said sensing system and having a field of sensing exterior of the equipped vehicle); 
	wherein said at least one radar sensor comprises multiple transmitting antennas and multiple receiving antennas, and wherein said transmitting antennas transmit signals and said receiving antennas receive the signals reflected off objects (Claim 1: wherein said at least one radar sensor comprises multiple transmitting antennas and multiple receiving antennas, and wherein said transmitting antennas transmit signals and said receiving antennas receive the signals reflected off objects ); 
	an electronic control unit (ECU) comprising a processor, wherein multiple scans of radar data captured by said at least one radar sensor are received at said ECU and processed at said processor (Claim 1: a control comprising a processor, wherein multiple scans of radar data sensed by said at least one radar sensor are received at said control and processed at said processor); 
	wherein a vehicle ego motion estimation of motion of the equipped vehicle is received at said ECU (Claim 1: wherein a vehicle motion estimation is received at said control); 
	wherein said ECU, responsive to processing at the processor of the received multiple scans of captured radar data, detects presence of a plurality of objects exterior the equipped vehicle and within the field of sensing of said at least one radar sensor (Claim 1: wherein said control, responsive to processing at the processor of the received multiple scans of sensed radar data, detects a presence of two or more objects exterior the equipped vehicle and within the field of sensing of said at least one radar sensor); and 
	wherein said ECU, responsive at least in part to processing at the processor of the received multiple scans of captured radar data and the received vehicle ego motion estimation, tracks objects detected in the received multiple scans over two or more scans (Claim 1: wherein said control, responsive at least in part to processing at the processor of the received multiple scans of sensed radar data and the received vehicle motion estimation, … determines a separation between two detected objects by tracking the detected objects over two or more scans).
	Regarding claim 2, claim 1 of U.S. Patent No. 10,877,148 discloses 
	wherein said ECU, responsive at least in part to processing at the processor of the received multiple scans of captured radar data and the received vehicle ego motion estimation, determines a separation between the two detected objects by tracking the two detected objects over two or more scans (Claim 1: received multiple scans of sensed radar data and the received vehicle motion estimation, synthesizes a virtual aperture and matches objects detected in the multiple scans and determines a separation between two detected objects by tracking the detected objects over two or more scans).
	Regarding claim 3, claim 2 of U.S. Patent No. 10,877,148 discloses wherein the received multiple scans of captured radar data comprises radar data acquisitions for at least three consecutive scans by said at least one radar sensor (Claim 2: wherein the received multiple scans of sensed radar data comprises radar data acquisitions for at least three consecutive scans by said at least one radar sensor).
	Regarding claim 4, claim 3 of U.S. Patent No. 10,877,148 discloses wherein each radar data acquisition is time stamped (Claim 3: wherein each radar data acquisition is time stamped).
	Regarding claim 5, claim 4 of U.S. Patent No. 10,877,148 discloses wherein said ECU receives a detection list for each scan with detected objects' positions, Doppler velocities and complex values (Claim 4: wherein said control receives a detection list for each scan with detected objects' positions, Doppler velocities and complex values).
	Regarding claim 6, claim 5 of U.S. Patent No. 10,877,148 discloses wherein said ECU determines respective angles toward respective detected objects responsive at least in part to a sensor position of said at least one radar sensor at the equipped vehicle (Claim 5: wherein said control determines angles toward detected objects responsive to a sensor position of said at least one radar sensor at the equipped vehicle).
	Regarding claim 7, claim 6 of U.S. Patent No. 10,877,148 discloses wherein said ECU flattens phases by taking into account the received vehicle ego motion estimation and estimated object positioning by the scans (Claim 6:  wherein said control flattens phases by taking into account the vehicle motion and estimated object positioning by the scans).
	Regarding claim 8, claim 7 of U.S. Patent No. 10,877,148 discloses wherein said ECU determines if a maximum angle of arrival error of the scans is within grating lobes emitted by the transmitting antennas (Claim 7: wherein said control determines if a maximum angle of arrival error of the scans is within grating lobes emitted by the transmitting antennas).
	Regarding claim 9, claim 8 of U.S. Patent No. 10,877,148 discloses wherein said ECU applies an angle of arrival estimation over a complex series within an angle dynamic range between the grating lobes (Claim 8: wherein said control applies an angle of arrival estimation over a complex series within an angle dynamic range between the grating lobes).
	Regarding claim 10, claim 9 of U.S. Patent No. 10,877,148 discloses wherein a vision system of the equipped vehicle comprises at least one exterior viewing camera disposed at the equipped vehicle and an image processor for processing image data captured by the at least one exterior viewing camera, and wherein information is shared between said vehicular sensing system and the vision system of the equipped vehicle (Claim 9: wherein a vision system of the equipped vehicle comprises at least one exterior viewing camera disposed at the equipped vehicle and an image processor for processing image data captured by the at least one exterior viewing camera, and wherein information is shared between said sensing system and the vision system of the equipped vehicle).
	Regarding claim 11, claim 11 of U.S. Patent No. 10,877,148 discloses wherein the at least one exterior viewing camera comprises a forward viewing camera (Claim 11: wherein said at least one radar sensor is disposed at a front portion of the equipped vehicle and senses forward of the equipped vehicle).
	Regarding claim 12, claim 10 of U.S. Patent No. 10,877,148 discloses wherein said vehicular sensing system comprises two or more individual radar sensors, each having multiple transmitting antennas and receiving antennas on an antenna array, and wherein information is shared between the individual radar sensors operating in stereo to determine high definition radar reflection responses for objects detected by said vehicular sensing system (Claim 10: wherein said sensing system comprises two or more individual radar sensors, each having multiple transmitting antennas and receiving antennas on an antenna array, and wherein information is shared between the individual radar sensors operating in stereo to determine high definition radar reflection responses for objects detected by said sensing system).
	Regarding claim 13, claim 11 of U.S. Patent No. 10,877,148 discloses wherein said at least one radar sensor is disposed at a front portion of the equipped vehicle and senses forward of the equipped vehicle (Claim 11: wherein said at least one radar sensor is disposed at a front portion of the equipped vehicle and senses forward of the equipped vehicle).
	Regarding claim 14, claim 12 of U.S. Patent No. 10,877,148 discloses wherein said vehicular sensing system provides an output for at least one driving assist system function selected from the group consisting of (i) automated parking, (ii) blind spot detection, (iii) cross traffic alert, (iv) lane change assist, (v) lane merge assist, (vi) turn assist, (vii) terrain management and (viii) collision mitigation.
	Regarding claim 15, claim 12 of U.S. Patent No. 10,877,148 discloses wherein said vehicular sensing system provides an output for automatic emergency braking of the equipped vehicle (Claim 12).
	Regarding claim 16, claim 12 of U.S. Patent No. 10,877,148 discloses wherein said vehicular sensing system provides an output for pedestrian detection (Claim 12).
	Regarding claim 17, claim 12 of U.S. Patent No. 10,877,148 discloses wherein said vehicular sensing system provides an output for intersection collision mitigation (Claim 12).
	Regarding claim 18, claim 13 of U.S. Patent No. 10,877,148 discloses
at least one radar sensor disposed at a front portion of a vehicle equipped with said vehicular sensing system, said at least one radar sensor having a field of sensing at least forward of the equipped vehicle (Claim 13: at least one radar sensor disposed at a vehicle equipped with said sensing system and having a field of sensing exterior of the equipped vehicle);
	wherein said at least one radar sensor comprises multiple transmitting antennas and multiple receiving antennas, and wherein said transmitting antennas transmit signals and said receiving antennas receive the signals reflected off objects (Claim 13: wherein said at least one radar sensor comprises multiple transmitting antennas and multiple receiving antennas, and wherein said transmitting antennas transmit signals and said receiving antennas receive the signals reflected off objects);
	an electronic control unit (ECU) comprising a processor, wherein multiple scans of radar data captured by said at least one radar sensor are received at said ECU and processed at said processor (Claim 13: a control comprising a processor, wherein multiple scans of radar data sensed by said at least one radar sensor are received at said control and processed at said processor);
	wherein a vehicle ego motion estimation of motion of the equipped vehicle is received at said ECU (Claim 13: a control comprising a processor, wherein multiple scans of radar data sensed by said at least one radar sensor are received at said control and processed at said processor);
	wherein said ECU, responsive to processing at the processor of the received multiple scans of captured radar data, detects presence of a plurality of objects exterior the equipped vehicle and within the field of sensing of said at least one radar sensor (Claim 13: wherein said control, responsive to processing at the processor of the received multiple scans of sensed radar data, detects a presence of two or more objects exterior the equipped vehicle and within the field of sensing of said at least one radar sensor);
	wherein said ECU, responsive at least in part to processing at the processor of the received multiple scans of captured radar data and the received vehicle ego motion estimation, tracks objects detected in the received multiple scans over two or more scans (Claim 13: wherein said control, responsive at least in part to processing at the processor of the received multiple scans of sensed radar data and the received vehicle motion estimation, synthesizes a virtual aperture and matches objects detected in the multiple scans and determines a separation between two detected objects by tracking the detected objects over two or more scans); and
	wherein said vehicular sensing system provides an output for (i) automatic emergency braking of the equipped vehicle and (ii) pedestrian detection (Claim 13: wherein said sensing system provides an output for at least one driving assist system function selected from the group consisting of  (vi) automatic emergency braking, (vii) pedestrian detection).
	Regarding claim 21, claims 9, 17, and 20 of U.S. Patent No. 10,877,148 discloses 
	at least one radar sensor disposed at a front portion of a vehicle equipped with said vehicular sensing system, said at least one radar sensor having a field of sensing at least forward of the equipped vehicle (Claim 17: at least one radar sensor disposed at a vehicle equipped with said sensing system and having a field of sensing exterior of the equipped vehicle);
	wherein said at least one radar sensor comprises multiple transmitting antennas and multiple receiving antennas, and wherein said transmitting antennas transmit signals and said receiving antennas receive the signals reflected off objects (Claim 17: wherein said at least one radar sensor comprises multiple transmitting antennas and multiple receiving antennas, and wherein said transmitting antennas transmit signals and said receiving antennas receive the signals reflected off objects);
	an electronic control unit (ECU) comprising a processor, wherein multiple scans of radar data captured by said at least one radar sensor are received at said ECU and processed at said processor (Claim 17: a control comprising a processor, wherein multiple scans of radar data sensed by said at least one radar sensor are received at said control and processed at said processor);
	wherein a vehicle ego motion estimation of motion of the equipped vehicle is received at said ECU (Claim 17: wherein a vehicle motion estimation is received at said control); 
wherein said ECU, responsive to processing at the processor of the received multiple scans of captured radar data, detects presence of a plurality of objects exterior the equipped vehicle and within the field of sensing of said at least one radar sensor (Claim 17: wherein said control, responsive to processing at the processor of the received multiple scans of sensed radar data, detects a presence of two or more objects exterior the equipped vehicle and within the field of sensing of said at least one radar sensor);
	wherein said ECU, responsive at least in part to processing at the processor of the received multiple scans of captured radar data and the received vehicle ego motion estimation, tracks objects detected in the received multiple scans over two or more scans (Claim 17: wherein said control, responsive at least in part to processing at the processor of the received multiple scans of sensed radar data and the received vehicle motion estimation, synthesizes a virtual aperture and matches objects detected in the multiple scans and determines a separation between two detected objects by tracking the detected objects over two or more scans); and
	wherein a vision system of the equipped vehicle comprises a forward viewing camera disposed at the equipped vehicle and an image processor for processing image data captured by the forward viewing camera (Claim 20: wherein said at least one radar sensor is disposed at a front portion of the equipped vehicle and senses forward of the equipped vehicle), and 
wherein information is shared between said vehicular sensing system and the vision system of the equipped vehicle (Claim 9: wherein information is shared between said sensing system and the vision system of the equipped vehicle).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0064483) in view of Zeng et al. (US 2014/0347207).
	Regarding claims 1, 18, and 21, Li discloses a vehicular sensing system, said vehicular sensing system comprising:
	at least one radar sensor disposed at a vehicle equipped with said vehicular sensing system, said at least one radar sensor having a field of sensing exterior of the equipped vehicle (paragraphs [0006]-[0008]; e.g.,  the plurality of lidar units extends around the vehicle body in 360 degrees);
	wherein said at least one radar sensor comprises multiple transmitting antennas and multiple receiving antennas (Fig. 5 references 122, 124, 126, 128; paragraph [0141]), and
	wherein said transmitting antennas transmit signals and said receiving antennas receive the signals reflected off objects (paragraph [0093]; e.g., The radar system may comprise a receiver and a processor that may determine properties of any detected objects. Radio waves may be sent from the transmitter to be reflected off of any objects in the detectable range, and return to the receiver);
	an electronic control unit (ECU) comprising a processor (paragraph [0111] see ECU), wherein multiple scans of radar data captured by said at least one radar sensor are received at said ECU and processed at said processor ;
	wherein a vehicle ego motion estimation of motion of the equipped vehicle is received at said ECU (paragraphs [0025], [0064] see the systems described herein can collect positional and/or motion information of the vehicle using a plurality of sensors);
	wherein said ECU, responsive to processing at the processor of the received multiple scans of captured radar data, detects presence of a plurality of objects exterior the equipped vehicle and within the field of sensing of said at least one radar sensor (paragraphs [0064], [0073], [0081]; e.g., The sensors may be arranged to have various detectable ranges around the vehicle).
	Li fails to specifically disclose wherein said ECU, responsive at least in part to processing at the processor of the received multiple scans of captured radar data and the received vehicle ego motion estimation, tracks objects detected in the received multiple scans over two or more scans.
	However, Zeng discloses responsive at least in part to processing at the processor of the received multiple scans of captured radar data and the received vehicle ego motion estimation, tracks objects detected in the received multiple scans over two or more scans (paragraph [0007] see  The system determines a travel path of a host vehicle using motion dynamics of the host vehicle) and (paragraphs [0007], [0029]; e.g., The system receives multiple scan return points from one or more detected objects that reflect the radar signal, processes the scan return points to generate a distribution signal defining a contour of each detected object).
Therefore, taking the teachings of Li in combination of Zeng as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to receive multiple scans of captured radar data and the received vehicle ego motion estimation, tracks objects detected in the received multiple scans over two or more scans in order to providing target selection and threat assessment in a VCA system that employs probability analysis of radar/LiDAR scan returns (Zeng: paragraph [0002]).
	Regarding claim 2, Li in combination with Zeng discloses the vehicular sensing system of claim 1, wherein said ECU, responsive at least in part to processing at the processor of the received multiple scans of captured radar data and the received vehicle ego motion estimation, determines a separation between the two detected objects by tracking the two detected objects over two or more scans (Zeng: paragraphs [0026], [0033]).
	Regarding claims 3 and 19, Li in combination with Zeng discloses the vehicular sensing system of claims 1 and 18, wherein the received multiple scans of captured radar data comprises radar data acquisitions for at least three consecutive scans by said at least one radar sensor (Zeng: paragraphs [0007], [0029], [0033]).
	Regarding claim 4, Li in combination with Zeng discloses the vehicular sensing system of claim 3, wherein each radar data acquisition is time stamped (Li: paragraphs [0078], [0082], [0091]).
	Regarding claim 5, Li in combination with Zeng discloses the vehicular sensing system of claim 4, wherein said ECU receives a detection list for each scan with detected objects' positions, Doppler velocities and complex values (Li: paragraphs [0243], [0294]) and (Zeng: paragraphs [0040], [0042]).
	Regarding claim 6, Li in combination with Zeng discloses the vehicular sensing system of claim 5, wherein said ECU determines respective angles toward respective detected objects responsive at least in part to a sensor position of said at least one radar sensor at the equipped vehicle (Li: paragraphs [0008], [0028]).
	Regarding claim 7, Li in combination with Zeng discloses the vehicular sensing system of claim 3, wherein said ECU flattens phases by taking into account the received vehicle ego motion estimation and estimated object positioning by the scans (Li: paragraphs [0025], [0064]).
	Regarding claim 8, Li in combination with Zeng discloses the vehicular sensing system of claim 7,  wherein said ECU determines if a maximum angle of arrival error of the scans is within grating lobes emitted by the transmitting antennas (Li: paragraphs [0131], [0143]).
	Regarding claim 9, Li in combination with Zeng discloses the vehicular sensing system of claim 8, wherein said ECU applies an angle of arrival estimation over a complex series within an angle dynamic range between the grating lobes (Li: paragraphs [0163], [0185]).
	Regarding claim 10, Li in combination with Zeng discloses the vehicular sensing system of claim 1, wherein a vision system of the equipped vehicle comprises at least one exterior viewing camera disposed at the equipped vehicle and an image processor for processing image data captured by the at least one exterior viewing camera (Li: paragraphs [0032], [0087]), and wherein information is shared between said vehicular sensing system and the vision system of the equipped vehicle (Li: paragraphs [0206], [0209]).
	Regarding claim 11, Li in combination with Zeng discloses the vehicular sensing system of claim 10, wherein the at least one exterior viewing camera comprises a forward viewing camera (Li: paragraph [0255]).
	Regarding claim 12, Li in combination with Zeng discloses the vehicular sensing system of claim 1, wherein said vehicular sensing system comprises two or more individual radar sensors, each having multiple transmitting antennas and receiving antennas on an antenna array, and wherein information is shared between the individual radar sensors operating in stereo to determine high definition radar reflection responses for objects detected by said vehicular sensing system (Li: paragraph [0084]).
	Regarding claim 13, Li in combination with Zeng discloses the vehicular sensing system of claim 1, wherein said at least one radar sensor is disposed at a front portion of the equipped vehicle and senses forward of the equipped vehicle (Li: paragraphs [0255], [0268]).
	Regarding claim 14, Li in combination with Zeng discloses the vehicular sensing system of claim 1, wherein said vehicular sensing system provides an output for at least one driving assist system function selected from the group consisting of (i) automated parking, (ii) blind spot detection, (iii) cross traffic alert, (iv) lane change assist, (v) lane merge assist, (vi) turn assist, (vii) terrain management and (viii) collision mitigation (Li: paragraphs [0070], [0271]).
	Regarding claims 15 and 22, Li in combination with Zeng discloses the vehicular sensing system of claims 1 and 21, wherein said vehicular sensing system provides an output for automatic emergency braking of the equipped vehicle (Li: paragraphs [0070], [0271]).
	Regarding claims 16 and 23, Li in combination with Zeng discloses the vehicular sensing system of claims 1 and 21, wherein said vehicular sensing system provides an output for pedestrian detection (Li: paragraph [0271]).
	Regarding claims 17 and 24, Li in combination with Zeng discloses the vehicular sensing system of claims 1 and 18, wherein said vehicular sensing system provides an output for intersection collision mitigation (Li: paragraphs [0064], [0259]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648